Citation Nr: 9911394	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-00 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the veteran meets basic eligibility requirements for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K.S.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. The veteran performed active duty service from January 
1959 to January 1963.

2. The veteran had no active service in the Republic of 
Vietnam.


CONCLUSION OF LAW

The veteran does not meet the basic service eligibility 
requirements for VA pension benefits; therefore, his claim of 
entitlement to pension benefits is denied.  38 U.S.C.A. §§ 
101, 1521, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.2, 3.3, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Department records indicate that the veteran served 
on active duty from January 1959 to January 1963 and that a 
portion of that service was spent aboard a United States Navy 
Aircraft Carrier.  The veteran has testified that the 
Aircraft Carrier was sometimes stationed in the deep waters 
off the coast of the Republic of Vietnam.  The veteran has 
not contended that he ever served on land inside the borders 
of the Republic of Vietnam.
VA law and regulations provide that the Secretary shall pay 
to each veteran of a period of war who meets the service 
requirements of this section and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct, pension benefits.  
38 C.F.R. § 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (1998).

Service requirements are met if the veteran served: (1) in 
the active military, naval, or air service for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability; (3) for a period of ninety days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a)(j); 38 C.F.R. § 3.3 (1998); VA 
O.G.C. Prec. Op. 27-97 (July 23, 1997).

38 C.F.R. § 3.2 proscribes the recognized periods of war.  
This provision, in pertinent part, states that the period of 
time prescribed for the Vietnam era extends from August 5, 
1964 through May 7, 1975, inclusive.  The term "Vietnam 
Era" also includes the period beginning on February 28, 
1961, through May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period. 38 U.S.C.A § 
101(29)(A) (West 1991 & Supp. 1998).

The period of active duty, January 1959 to January 1963, is 
not in dispute in this case, nor is the nature of the 
veteran's service as aboard ship as opposed to on land within 
the borders of the Republic of Vietnam.  The veteran's claim 
is that his service on a deep water vessel stationed off the 
coast of the Republic of Vietnam during the Vietnam era 
qualifies him for pension benefits.  The Board is bound by 
VAOPGCPREC 27-97 (July 23, 1997) which held that service on 
board a deep water vessel stationed off the coast of the 
Republic of Vietnam does not constitute service in Vietnam as 
contemplated by 38 U.S.C.A. §§ 101 (29 ), 1521 (j) (West 
1991).  Without the requisite service, he does not have a 
valid claim for entitlement to nonservice connected 
disability pension and the appeal must be denied.  Fischer v. 
West, 11 Vet. App. 121, 123 (1998).


ORDER

Eligibility for nonservice- connected disability pension 
benefits is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

